DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Aaron Deditch (Reg. 33,865) on 9/27/2021.
	In the claims:
1. (Currently Amended) A circuit board for a control device for a vehicle, comprising: 

a plurality of solder bumps for shielding an electromagnetic radiation, the solder bumps being arranged in a row in the clamp edge, each of the solder bumps being insulated from the electrically conductive layer of the clamp edge by a ring of solder resist; and 
a plurality of electromagnetic compatibility (EMC) vias for shielding the electromagnetic radiation, wherein the EMC vias are configured in a row in the clamp edge and are connected to the electrically conductive layer, wherein the rows of EMC vias and solder bumps are spaced apart and configured parallel to one another; 
wherein each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, is connected to the electrically conductive layer by a plurality of electrically conductive branch lines that bridges the ring of solder resist, 
wherein the solder bumps are in a chain structure on the clamp edge, a distance between the solder bumps being adapted to a frequency of the 
wherein a clamp device presses the cover onto the circuit board so as to join the circuit board to the cover, and wherein the joining of the cover also has the result that the solder bumps are pressed in so as to produce an electrical contacting, and 2Application Serial No. 16/008,132Attorney Docket No. BOSC.P10831US/1001018247AFCP Reply to FINAL Office Action of July 16, 2021wherein the electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.

7. (Currently Amended) A control device for a vehicle, comprising: 
a cover; and 
a circuit board that includes a clamp edge for clamping on the cover covering the circuit board, the clamp edge being formed on electrically conductive layer situated on an upper side of the circuit board, and a plurality of solder bumps for shielding an electromagnetic radiation and on which the cover 
wherein each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, is connected to the electrically conductive layer by a plurality of electrically conductive branch lines that bridges the ring of solder resist, 
wherein the solder bumps are in a chain structure on the clamp edge, a distance between the solder bumps being adapted to a frequency of the electromagnetic radiation, 
wherein the distances between the solder bumps in the chain structure prevent electromagnetic radiation from penetrating through a gap between the circuit board and the3Application Serial No. 16/008,132 Attorney Docket No. BOSC.P10831US/1001018247AFCP Reply to FINAL Office Action of July 16, 2021cover, so as to provide an integrated shield to shield the electromagnetic radiation from the circuit board, and 
wherein the electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.  



situating an electrically conductive layer so as to form a clamp edge; and
situating, in a row in the clamp edge, a plurality of solder bumps for shielding an electromagnetic radiation, each of the solder bumps being insulated from the electrically conductive layer by a ring of solder resist; 
wherein each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, is connected to the electrically conductive layer of the clamp edge by a plurality of electrically conductive branch lines that bridges the ring of solder resist, 
wherein the solder bumps are in a chain structure on the clamp edge, a distance between the solder bumps being adapted to a frequency of the electromagnetic radiation, 
wherein the distances between the solder bumps in the chain structure prevent electromagnetic radiation from penetrating through a gap between the circuit board and the cover, so as to provide an integrated shield to shield the electromagnetic radiation from the circuit board, so that the solder bumps are arranged in a row in the clamp edge of the circuit board for shielding the electromagnetic radiation, and wherein 
electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.

10. (Currently Amended) A method for producing a control device for a vehicle, the method comprising: 
manufacturing a circuit board by performing the following: 
situating an electrically conductive layer so as to form a clamp edge; 4Application Serial No. 16/008,132 Attorney Docket No. BOSC.P10831US/1001018247 AFCP Reply to FINAL Office Action of July 16, 2021 
situating, in a row in the clamp edge, a plurality of solder bumps for shielding an electromagnetic radiation, each of the solder bumps being insulated from the electrically conductive layer of the clamp edge by a ring of solder resist; 
placing a cover onto the plurality of solder bumps; and connecting each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, to the electrically conductive layer by providing a plurality of electrically conductive branch lines that bridges the ring of solder resist; 

wherein the distances between the solder bumps in the chain structure prevent electromagnetic radiation from penetrating through a gap between the circuit board and the cover, so as to provide an integrated shield to shield the electromagnetic radiation from the circuit board, so that the solder bumps are arranged in a row in the clamp edge of the circuit board for shielding the electromagnetic radiation, and 
wherein the electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.








Response to Arguments
4.	Applicant’s arguments filed on 8/27/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 6-8 and 10-13 are hereby withdrawn. 
Allowable Subject Matter
5.	Claims 1, 6-8 and 10-13 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a circuit board for a control device for a vehicle, as recited in claim 1, wherein each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, is connected to the electrically conductive layer by a plurality of electrically conductive branch lines that bridges the ring of solder resist, and wherein a clamp device presses the cover onto the circuit board so as to join the circuit board to the cover, and wherein the joining of the cover also has the result that the solder bumps are pressed in so as to produce an electrical contacting, and2Application Serial No. 16/008,132Attorney Docket No. BOSC.P10831US/1001018247 AFCP Reply to FINAL Office Action of July 16, 2021wherein the electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.

Regarding claim 7, the prior arts of record fail to teach, disclose or suggest a control device for a vehicle, as recited in claim 7, wherein each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, is connected to the electrically conductive layer by a plurality of electrically conductive branch lines that bridges the ring of solder resist, and 
wherein the electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.  

Regarding claim 8, the prior arts of record fail to teach, disclose or suggest a method for producing a circuit board for a control device for a vehicle, as recited in claim 8, wherein each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, is connected to the electrically conductive layer of the clamp edge by a plurality of electrically conductive branch lines that bridges the ring of solder resist, and wherein 
the electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.

Regarding claim 10, the prior arts of record fail to teach, disclose or suggest a method for producing a control device for a vehicle, as recited in claim 10, which further comprising the step of connecting each of the solder bumps, each of which is insulated from the electrically conductive layer by the ring of solder resist, to the electrically conductive layer by providing a plurality of electrically conductive branch lines that bridges the ring of solder resist; and wherein the electrically conductive branch lines are made thin so that during a re-melting process, the solder bumps remain circular and do not flow away.

				Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841